Citation Nr: 0001479	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  99-08 700A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(Mucha-Habermann disease or pityriasis lichenoides). 

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1968 to December 1972.

2.	On January 11, 2000, the Board was furnished with the 
veteran's death certificate which shows that he died on 
October 23, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



